Lumpkin, J.
On the trial of one indicted for forging certain bank cheeks, it appearing that the checks were in court and exhibited to the witnesses, they should have been introduced in evidence. Where this was not done, although the parol evidence showed that the defendant had obtained cash on certain checks which were forgeries, and the amount of one of the forged checks referred to by a witness accorded with the amount of one of the checks set out in the indictment, but there was no other evidence as to the contents or purport of the forged instruments, or that they were identical with those set out in the indictment, a verdict of guilty was not supported by the evidence.

Judgment reversed.


All the Justices concur.